United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Liverpool, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-812
Issued: January 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2011 appellant filed a timely appeal from an October 1, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for traumatic injury.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury on August 5, 2010 while in the performance of duty.
FACTUAL HISTORY
On August 19, 2010 appellant, then a 29-year-old letter carrier, filed a traumatic injury
claim alleging that on August 5, 2010 he banged his right knee on the doorframe of the vehicle
he was entering. He did not stop work.
1

5 U.S.C. § 8101 et seq.

In an August 31, 2010 letter, OWCP requested that appellant submit further evidence in
support of his claim, including a medical report that contained dates of the examination, history
and date of injury given by the physician, detailed description of findings, results of all x-ray and
laboratory tests, diagnosis and clinical course of the treatment followed, and the physician’s
opinion, supported by a medical explanation, as to how the reported work incident caused or
aggravated a medical condition.
Appellant thereafter submitted an August 19, 2010 duty status report, with an illegible
signature, which noted that on August 5, 2010 he struck his right kneecap on the doorframe of
his vehicle, which had caused his right knee to become swollen and tender. The report
diagnosed his condition as contusion and right knee pain. The report further noted that appellant
could perform regular work on a full-time basis.
An emergency physician record dated August 19, 2010 reported appellant’s condition as
a contusion of his right knee, with swelling and effusion. The report was signed by a physician’s
assistant.
An x-ray report dated August 19, 2010 from North Medical P.C., electronically signed by
Dr. Allan B. Foster, a Board-certified radiologist, stated that appellant experienced right knee
pain and swelling after hitting a door two weeks before the visit and reported that appellant’s
right knee x-ray was within normal limits.
By decision dated October 1, 2010, OWCP denied appellant’s claim. It found that, while
appellant established that his “injury” occurred as alleged, he had not established a medicallydiagnosed condition causally related to the work-related event.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit

2

5 U.S.C. §§ 8101-8193.

3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
In certain cases the relationship between the injury and the subsequent disability can be
established without the necessity of medical testimony, but in those cases where the requirement
of expert medical opinion was dispensed to establish the claim, the causal connection was so
obvious that it could be inferred by a layman.6
OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.7 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims a rationalized medical opinion supporting causal relationship is required.8
ANALYSIS
In this case, OWCP stated that the “injury” had occurred as alleged, but that appellant
had not established fact of injury as he had not submitted the necessary medical evidence to
establish that he sustained a diagnosed condition caused by the event. The first step in analyzing
a traumatic injury claim is to verify whether the incident, not injury, occurred as alleged. It is
apparent from the decision, read as a whole, that OWCP found that appellant had hit his knee on
the vehicle door on August 5, 2010 and therefore the incident occurred as alleged, but that he had
not established a personal injury as he had not submitted a medical report, signed by a physician,
which contained a diagnosis of his condition and a rationalized opinion regarding causal
relationship.
The Board finds however that appellant has established a minor injury, a right knee
contusion as a result of the August 5, 2010 incident. Appellant’s condition -- a contusion on his
right knee -- is a minor one, and can be identified on visual inspection. A minor injury can be
accepted without any medical report if the injury can be identified on visual inspection,9 was
witnessed or reported promptly and no dispute exists as to the fact of injury, and no time was lost
from work.10 Appellant reported the injury promptly, OWCP accepted that the incident occurred
5

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

6

Naomi A. Lilly, 10 ECAB 560, 572 (1959).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995); see
also Kit W. Kwong, Docket No. 01-921 (issued December 11, 2001); E.B., Docket No. 10-1045 (issued
December 3, 2010).
8

A.S., 59 ECAB 246 (2007); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

9

The American Heritage Medical Dictionary defines contusion as an injury in which the skin is not broken, often
characterized by ruptured blood vessels and discolorations; a bruise; the Mosby’s Medical Dictionary defines
contusion as an injury that does not disrupt the integrity of the skin, caused by a blow to the body and characterized
by swelling, discoloration, and pain.
10

Supra note 7.

3

as alleged and he did not miss time from work. As the evidence of record does relate his history
of injury and does consistently make findings of right knee contusion, based upon visual
inspection, the evidence is sufficient in this case to establish that he suffered a knee contusion by
hitting his knee against a vehicle’s doorframe while at work on August 5, 2010.
CONCLUSION
The Board finds that appellant established that he sustained a right knee contusion on
August 5, 2010 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 1, 2010 is reversed.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

